                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

RANDY LAVELL WILLIAMS                                                      PLAINTIFF
ADC #127318

V.                                  No. 5:18CV00076-JM-JTR

TANYA COLLINS,
Grievance Coordinator, et al.                                DEFENDANTS



                                        JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice.

       Dated this 11th day of June, 2019.



                                                ____________________________________
                                                 UNITED STATES DISTRICT JUDGE
